                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:19-CV-127-FDW-DCK

 JACK THOMPSON,                                    )
                                                   )
                   Plaintiff,                      )
                                                   )
    v.                                             )      ORDER
                                                   )
 APPLIED SERVICES AUGMENTATION                     )
 PARTNERS, INC.,                                   )
                                                   )
                   Defendant.                      )
                                                   )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 3) filed by Tamara Huckert, concerning Andrew W. Dunlap

on March 19, 2019. Mr. Andrew W. Dunlap seeks to appear as counsel pro hac vice for Plaintiff

Jack Thompson. Upon review and consideration of the motion, which was accompanied by

submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 3) is GRANTED. Mr. Andrew W.

Dunlap is hereby admitted pro hac vice to represent Plaintiff Jack Thompson.

         SO ORDERED.

                                          Signed: March 19, 2019
